Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 07 January 2021. Claims 1-12, 16, 18, and 20 have been amended. Claims 1-20 remain pending. 

Information Disclosure Statement
4.	The Information Disclosure Statement respectfully submitted on 12 January 2021 has been considered by the Examiner.

Response to Arguments
5.	Applicant’s arguments, see pages 1-3, filed 07 January 2021, with respect to the rejection of claims 1-20 in view of Johnson et al. in view of Delgado et al. have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added claim limitation – “a first privilege level associated with the first instruction that is higher than a second privilege level of the software program” is taught and disclosed in the Banginwar et al. reference.

7.	Therefore, claims 1-20 is rejected under 35 U.S.C. 103 in view of the reasons above and new grounds of rejection set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 12 recites “a first privilege level that is higher than a second privilege” and Claim 18 recites “untrusted privilege level is lower than a trusted privilege level”. It is unclear to the Examiner how the different privilege levels (i.e. first, second, untrusted, and trusted) are distinguished from one another. What makes a privilege level higher or lower than the other? Please provide clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Johnson et al. (Pub No. 2012/0159184) in view of Delgado et al. (Pub No. 2015/0381442) and in further view of Banginwar et al. (Pub No. 2016/0364341).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
Referring to the rejection of claim 1, Johnson et al. discloses at least one non-transitory machine readable medium comprising one or more instructions of a software program stored thereon, the one or more instructions when executed by one or more processors cause the one or more processors to: (See Johnson et al., para. 35)
obtain the state information from one or more registers in the first processor based on a request structure indicated by a first instruction of the one or more instructions; (See Johnson et al., para. 82-87 and Table 4-1)
generate a response structure based, at least in part, on the obtained state information; (See Johnson et al., para. 103 and Table 4-7)
generate a signature based, at least in part, on the response structure, a cryptographic algorithm, and a shared key established between the one or more processors and the remote server; (See Johnson et al., para. 105 and Table 4-9)
However, Johnson et al. does not explicitly teach the request for state information is received from the remote server and communicating the response structure and the signature to the remote server.
Delgado et al. discloses a method and system for reporting platform information using a secure agent.
Delgado et al. discloses receive, from a remote server, a request for state information from a first processor; (See Delgado et al., Fig. 3 and 4, para. 23, 25, and 30)
(See Delgado et al., Fig. 3 and 4, para. 23, 25, and 30)
The teachings of Johnson et al. in view of Delgado et al. fail to explicitly disclose or suggest a first privilege level associated with the first instruction that is higher than a second privilege level of the software program.
Banginwar et al. discloses a data processing system using platform protection technology to protect code and data belonging to software modules.
Banginwar et al. discloses a first privilege level associated with the first instruction that is higher than a second privilege level of the software program. (See Banginwar et al., para. 34, 66, 68, 155, 159, and 191)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Johnson et al.’s method and system for supporting multiple secure enclaves and Delgado et al.’s method and system for reporting platform information using a secure agent modified with Banginwar et al.’s data processing system using platform protection technology to protect code and data belonging to software modules. Motivation for such an implementation would enable reporting platform information generated by the monitor communicated in a secure manner. (See Delgado et al., para. 08) Motivation for such an implementation would enable an untrusted application and a trusted application to run on top of a single operating system, while preventing the untrusted application from accessing memory used by the trusted application and accessing certain physical pages. (See Banginwar et al., para. 54)

(See Johnson et al., para. 51, 53, 122 and Table 6-2)
Referring to the rejection of claim 3, (Johnson et al. and Delgado et al. modified by Banginwar et al.) discloses wherein the first instruction, when executed by the one or more processors, cause the one or more processors to: 
identify a first memory address included in the first instruction; (See Johnson et al., para. 163)
and locate the request structure at the first memory address in a memory element. (See Johnson et al., para. 165-166)
Referring to the rejection of claims 4 and 14, (Johnson et al. and Delgado et al. modified by Banginwar et al.) discloses wherein the one or more instructions, when executed by the one or more processors, cause the one or more processors to: communicate, to the remote server, the request structure with the response structure and the signature. (See Delgado et al., Fig. 3 and 4, para. 23, 25, and 30)
The rationale for combining Johnson et al. and Delgado et al. in view of Banginwar et al. is the same as 1.


identify a second memory address included in the first instruction; (See Johnson et al., para. 67)
and store a state information report at the second memory address in a memory element, the state information report including the response structure, the signature, and the request structure. (See Johnson et al., para. 68-69 and 111-112)
Referring to the rejection of claims 6 and 15, (Johnson et al. and Delgado et al. modified by Banginwar et al.) discloses wherein the first instruction, when executed by the one or more processors, cause the one or more processors to: 
identify a field in a first register of the one or more registers, the field indicated in the request structure; (See Johnson et al., para. 82-87 and Table 4-1)
and obtain a value from the identified field in the first register, wherein the response structure is generated based, at least in part, on the value from the identified field in the first register. (See Johnson et al., Table 4-4 and Table 4-7)
Referring to the rejection of claims 7, 16, and 20, (Johnson et al. and Delgado et al. modified by Banginwar et al.) discloses wherein the second privilege of the software program is a ring 3 privilege level. (See Banginwar et al., para. 34 and 191)
The rationale for combining Johnson et al. and Delgado et al. in view of Banginwar et al. is the same as 1.

Referring to the rejection of claim 8, (Johnson et al. and Delgado et al. modified by Banginwar et al.) discloses wherein the first privilege level associated with the first instruction is a ring 0 privilege level. (See Banginwar et al., para. 34, 66, 155, 159, and 191)
The rationale for combining Johnson et al. and Delgado et al. in view of Banginwar et al. is the same as 1.

Referring to the rejection of claim 9, (Johnson et al. and Delgado et al. modified by Banginwar et al.) discloses wherein the request structure includes a bitmask corresponding to a plurality of fields in the one or more registers. (See Johnson et al., para. 185, 228 and Table 11-1, Table 11-2, and Table 11-3)
Referring to the rejection of claim 10, (Johnson et al. and Delgado et al. modified by Banginwar et al.) discloses wherein the first instruction is a read-only instruction. (See Johnson et al., para. 117-119)
Referring to the rejection of claim 11, (Johnson et al. and Delgado et al. modified by Banginwar et al.) discloses wherein the one or more instructions, when executed by the one or more processors, cause the one or more processors to: 
subsequent to communicating the response structure and the signature to the remote server, receive a command to block the software program; (See Johnson et al., para. 163)
(See Johnson et al., para. 163)
Referring to the rejection of claim 12, (Johnson et al. and Delgado et al. modified by Banginwar et al.) discloses a system, comprising: 
a computing platform including: (See Johnson et al., para. 32)
one or more memory elements storing a software program including one or more instructions for execution; (See Johnson et al., para. 32-33)
and one or more processors to execute the one or more instructions to: (See Johnson et al., para. 32-33)
obtain the state information from at least one register in the computing platform based on a request structure indicated by a first instruction of the one or more instructions; (See Johnson et al., para. 82-87 and Table 4-1)
generate a response structure based, at least in part, on the obtained state information; (See Johnson et al., para. 103 and Table 4-7)
generate a signature based, at least in part, on the response structure, a cryptographic algorithm, and a shared key established between the computing platform and the remote server; (See Johnson et al., para. 105 and Table 4-9)
However, Johnson et al. does not explicitly teach the request for state information is received from the remote server and send the response structure and the signature to the remote server.
Delgado et al. discloses a method and system for reporting platform information using a secure agent.
(See Delgado et al., Fig. 3 and 4, para. 23, 25, and 30)
Delgado et al. discloses and send the response structure and the signature to the remote server. (See Delgado et al., Fig. 3 and 4, para. 23, 25, and 30)
The teachings of Johnson et al. in view of Delgado et al. fail to explicitly disclose or suggest a first privilege level associated with the first instruction that is higher than a second privilege level of the software program.
Banginwar et al. discloses a data processing system using platform protection technology to protect code and data belonging to software modules.
Banginwar et al. discloses a first privilege level associated with the first instruction that is higher than a second privilege level of the software program. (See Banginwar et al., para. 34, 66, 68, 155, 159, and 191)
The rationale for combining Johnson et al. and Delgado et al. in view of Banginwar et al. is the same as 1.

Referring to the rejection of claim 17, (Johnson et al. and Delgado et al. modified by Banginwar et al.) discloses wherein the state information includes one or more of configuration information of the computing platform and current operational information of the computing platform. (See Johnson et al., para. 153, 163 and 271)
Referring to the rejection of claim 18, (Johnson et al. and Delgado et al. modified by Banginwar et al.) discloses a method, comprising:
(See Johnson et al., para. 82-87 and Table 4-1)
generating a response structure based, at least in part, on the obtained state information; (See Johnson et al., para. 103 and Table 4-7)
using a cryptographic algorithm and a shared key established between the device and the remote server to generate a signature based, at least in part, on the response structure; (See Johnson et al., para. 105 and Table 4-9)
However, Johnson et al. does not explicitly receiving at a device from a remote server, a request for state information from a first processor of the device and communicating the response structure and the signature to the remote server.
Delgado et al. discloses a method and system for reporting platform information using a secure agent.
Delgado et al. discloses receiving at a device from a remote server, a request for state information from a first processor of the device; (See Delgado et al., Fig. 3 and 4, para. 23, 25, and 30)
Delgado et al. discloses and communicate the response structure and the signature to the remote server. (See Delgado et al., Fig. 3 and 4, para. 23, 25, and 30)
The teachings of Johnson et al. in view of Delgado et al. fail to explicitly disclose or suggest wherein the untrusted privilege level in which the software program executes is lower than a trusted privilege level associated with the first instruction.
Banginwar et al. discloses a data processing system using platform protection technology to protect code and data belonging to software modules.
(See Banginwar et al., para. 39, 41, 44-45, 60)
Banginwar et al. discloses wherein the untrusted privilege level in which the software program executes is lower than a trusted privilege level associated with the first instruction. (See Banginwar et al., para. 58, 60, 76-80)
The rationale for combining Johnson et al. and Delgado et al. in view of Banginwar et al. is the same as 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENDALL DOLLY/Primary Examiner, Art Unit 2436